DETAILED ACTION
Representative Figures

    PNG
    media_image1.png
    587
    409
    media_image1.png
    Greyscale

Claim Tree

    PNG
    media_image2.png
    740
    556
    media_image2.png
    Greyscale

Election/Restriction
Restriction to one of the following inventions was required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a FILTER, classified in B01D 2201/0415.
II. Claims 12-22, drawn to a METHOD OF FILTERING, classified in B01D 29/66.
Election of Species
Species
Corresponding Drawing Figures
1
1A-2B & 2D
2
4A-4B
3
5A-6B (Elected)
4
8A-8B


Elections
Applicant’s Election without traverse, is acknowledged:
In response to the Restriction Requirement, Applicant hereby elects to prosecute the invention of Group II, claims 12-22, drawn to a method of filtering, classified in class BO1D, subclass 29/66 and identifies claims 12-22 as being encompassed within the elected invention. This election is made WITHOUT TRAVERSE. Applicant reserves the right to file one or more divisional applications directed to the subject matter defined by the unelected invention of Group I, claims 1-11, drawn to a filter. 
Also, in response to the Restriction Requirement, Applicant hereby elects to prosecute Species 3, Figs. 5A-6B. Applicant identifies claims 12, 13, 16-18 and 20-22 as amended as being encompassed within both Group I and Species 3. This election is made WITHOUT TRAVERSE.
	






Elected Claims
12,13,16-18 and 20-22

    PNG
    media_image3.png
    658
    646
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    176
    803
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    654
    766
    media_image5.png
    Greyscale









    PNG
    media_image6.png
    83
    766
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    433
    759
    media_image7.png
    Greyscale

Claim Rejections - 35 USC § 112
Claims 12,13,16-18 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 12 at line 6, it is unclear to which “tube” the recitation “the tube” refers.
	In claims 12,13,16-18 and 20-22, it is unclear to what “in the filter” refers, with multiple occurrences of this recitation appearing at least in independent claims 12 and 17. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Independent claims 12 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MULLER (US 4,443,346).
MULLER discloses a method of cleaning filter elements a removal of filter cake 3 formed on the filter cloth 2 around tubular filter elements 1 is accomplished by the application pressure and vacuum of a gas or liquid  in the alternating fashion to the filter elements after the filtration process has been completed. The cleaning effect is improved due to the pressure fluctuations because the filter cloth 2 expands upon those fluctuations and filter cake formed thereon is peeled off that filter cloth.
For the purposes of this art rejection, with respect to claims 12 and those dependent therefrom in the ensuing 103 rejection, the “spacers” are seen to be met by the tubes 1 in the same manner Applicant uses “spacers” in the claims and as discussed in the specification.




    PNG
    media_image8.png
    340
    476
    media_image8.png
    Greyscale

	From MULLER:
(2)   FIG. 1 of the drawing shows at the left-hand side thereof a cross-section through a bundle of perforated tubes 1 at the stage of filtration whereas the similar cross-section of the bundle of tubes at the right-hand side of the drawing is illustrated at the stage of cleaning of the filter cloth. The filter cloth is identified with a reference character 2. 

(3)   As seen in FIG. 2 the bundle of tubes 1, which are vertically suspended in a housing of the alluvial filter, are arranged in a compact fashion about a support central tube 5 which is mounted between a base 6 and lid 7 and serves for supporting of filter candles. 

(4)   The bundle of the tubes 1 are directly coated with the filter cloth 2 which during the filtering process takes a position of wave-like surface conforming to the outer surfaces of the tubes 1 and contracting radially inwardly. During the cleaning process, which usually takes place after the filtration has been completed, the filter cloth 2 stretches radially outwardly as seen at the right-hand side of the drawing. 

(5)   As shown at the left-hand side of FIG. 1 filter cake 3 formed during the filtering process lies against the outer surface of the filtering cloth whereas during the cleaning process that cake is peeled off that outer surface. 

(6)   V identifies a vacuum source and P identifies a pressure source. A three-way valve 4 supplies pressure or vacuum to the tubes 1 through respective conduits. 

(7)   In order to separate and remove filter cake 3 from the filter cloth, pressure and vacuum are supplied into internal spaces of filter elements in the alternating fashion. A suitable fluid medium, e.g. gas or liquid, is used to provide for that alternating application of pressure and vacuum. Underpressure can be developed preferably by generating overpressure from the outside of the filter element. The pressure can be developed by generating underpressure at the exit of tube 5. Thereby, a maximal expansion of the filter cloth can be obtained and filter cake 3 can be totally removed. By increasing the frequency of alternating pressure-vacuum application to the degree of vibrations the practical cleaning effect can be substantially improved.
Claim Rejections - 35 USC § 103
Claims 13,16,18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over MULLER (US 4,443,346) as applied to claims 12 & 17 above, and further in view of INGELMAN (US 5,972,288). MULLER does not appear to disclose the drying of a cake with a gas nor a “volume reducer” within the tube(s).
INGELMAN’s Patent entitled, “Filters employing ‘filling bodies’ to reduce the amount of backwashing fluid remaining in the filters after backwashing,” claims:
1. A method for filtering a suspension, the suspension transported under pressure from a tank to a discontinuously operating pressure filter, the filter including a plurality of filter elements arranged within a pressure container, the filter elements having filling bodies located therein, the method comprising the steps of: 

   (a) separating the suspension into filtrate and sludge, the sludge becoming caked on an exterior of the filter elements; 

   (b) allowing the filtrate to run down an interior surface of the filter elements; 

   (c) conducting the filtrate out of the pressure vessel; 

   (d) emptying an unfiltered portion of the suspension from the pressure vessel; 

   (e) drying the caked-on sludge by supplying a gas into the pressure vessel; 

   (f) back-flushing the filter elements using a back-flushing liquid introduced through a bottom side of the pressure vessel into the interior portion of the filter elements, at least a portion of the back-flushing liquid directed through the filter elements and combining with the sludge to form a slurry, and at least a portion of the back-flushing liquid remaining within the interior of the filter elements; and 

   (g) emptying the slurry from the pressure vessel, whereby, the portion of back-flushing liquid remaining within the interior of the filter elements flows down the interior of the filter elements for conduction out of the pressure vessel, and the portion of back-flushing liquid remaining within the interior of the filter elements is limited by the filling bodies, said filling bodies occupying a substantial portion and inner volume of said filter elements. 

   

	It would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the system of MULLER by both drying the cake with a gas and employing “filling bodies” to reduce the quantities of fluids used, in view of the teachings of INGELMAN.
	In making this rejection, and giving the recitation, “volume reducer” its broadest reasonable interpretation, as is appropriate during examination, the recitation, “volume reducers” is seen to be patentably indistinguishable from the disclosed “filling bodies” of INGELMAM. 















Examiner’s Comments
Additionally, the Examiner takes OFFICIAL NOTICE that the concept of filters with “displacement elements or cores,” whether they be called, “volume reducer” or “filling bodies” is so well known that the classification experts tasked with establishing the CPC classification scheme saw fit to give this concept its own subclass: B01D 29/925.  

    PNG
    media_image9.png
    705
    1299
    media_image9.png
    Greyscale

An EAST search of that subclass yielded 1,542 hits embracing aspects of the concept of filters with “displacement elements or cores,” when considering documents in the US-PGPUB; USPAT; FPRS; EPO; and JPO databases.

    PNG
    media_image10.png
    231
    815
    media_image10.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Robert James Popovics whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776